1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                EASTERN DISTRICT OF CALIFORNIA

10
11   RAYMOND CHAD WATKINS                          )   Case No.: 1:18-cv-01096-DAD-SAB (PC)
                                                   )
12                 Plaintiff,                      )
                                                   )   FINDINGS AND RECOMMENDATIONS
13          v.                                         RECOMMENDING DISMISSAL OF ACTION
                                                   )   FOR FAILURE TO STATE A COGNIZABLE
14                                                 )   CLAIM FOR RELIEF
     TUOLUMNE COUNTY JAIL,
                                                   )
15                 Defendant.                      )   [ECF No. 22]
                                                   )
16                                                 )

17          Plaintiff Raymond Chad Watkins is appearing pro se and in forma pauperis in this civil rights

18   action pursuant to 42 U.S.C. § 1983.

19           Currently before the Court is Plaintiff’s second amended complaint, filed December 26, 2018.

20                                                     I.

21                                    SCREENING REQUIREMENT

22          The Court is required to screen complaints brought by individuals who are proceeding in forma

23   pauperis. See Calhoun v. Stahl, 254 F.3d 845 (9th Cir. 2001) (per curiam); 28 U.S.C. § 1915(e)(2). The

24   Court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally

25   “frivolous or malicious,” that “fails to state a claim on which relief may be granted,” or that “seeks

26   monetary relief against a defendant who is immune from such relief.” 28 U.S.C. § 1915(e)(2)(B).
27   ///

28   ///

                                                       1
1            A complaint must contain “a short and plain statement of the claim showing that the pleader is

2    entitled to relief. . . .” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not required, but

3    “[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory statements,

4    do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atlantic Corp. v. Twombly,

5    550 U.S. 544, 555 (2007)). Plaintiff must demonstrate that each named defendant personally

6    participated in the deprivation of his rights. Iqbal, 556 U.S. at 676-677; Simmons v. Navajo County,

7    Ariz., 609 F.3d 1011, 1020-1021 (9th Cir. 2010).

8            Prisoners proceeding pro se in civil rights actions are still entitled to have their pleadings liberally

9    construed and to have any doubt resolved in their favor, but the pleading standard is now higher,

10   Wilhelm v. Rotman, 680 F.3d 1113, 1121 (9th Cir. 2012) (citations omitted), and to survive screening,

11   Plaintiff’s claims must be facially plausible, which requires sufficient factual detail to allow the Court

12   to reasonably infer that each named defendant is liable for the misconduct alleged. Iqbal, 556 U.S. at

13   678-79; Moss v. U.S. Secret Serv., 572 F.3d 962, 969 (9th Cir. 2009). The “sheer possibility that a

14   defendant has acted unlawfully” is not sufficient, and “facts that are ‘merely consistent with’ a

15   defendant’s liability” falls short of satisfying the plausibility standard. Iqbal, 556 U.S. at 678; Moss,

16   572 F.3d at 969.

17                                                         II.

18                                        COMPLAINT ALLEGATIONS

19           At the time of the alleged violations, Plaintiff was housed at Tuolumne County Jail as a pretrial

20   detainee. Plaintiff names Deputies Neri, Oliver, Cannon, Hobbs or Holt, and Does 1 through 20, as

21   Defendants. As with Plaintiff’s prior two complaints, he presents various conclusory allegations

22   devoid of factual support.

23           On February 28, 2018, Plaintiff was beat up and harassed for requesting a grievance to report

24   some Prison Rape Elimination Act (“PREA”).

25           Deputy Neri wrote Plaintiff up for requesting a grievance after he requested to see the nurse for

26   his PREA report. Nurse Crystal refused to take Plaintiff’s PREA report.

27           Jail policy is to reject grievances at the post-Deputy level. Jail rule is that all grievance

28   requests must be made to jail post-Deputies. Plaintiff wrote letters to Lieutenant McKaide on multiple

                                                            2
1    occasions. Jail policy is to punish those who request grievances by putting them in administrative

2    segregation cells.

3            Deputy Oliver failed to protect Plaintiff by taking his shoes from him when he was placed in a

4    rubber room knowing there was poop all over.

5            Deputy Cannon knew Plaintiff had to show the nurse his legal mail and rule book but knew he

6    could not keep it in his cell.

7                                                        III.

8                                                 DISCUSSION

9            A.      Retaliation

10           “Prisoners [and pretrial detainees] have a First Amendment right to file grievances against

11   prison officials and to be free from retaliation for doing so.” Watison v. Carter, 668 F.3d 1108, 1114

12   (9th Cir. 2012) (citing Brodheim v. Cry, 584 F.3d 1262, 1269 (9th Cir. 2009)). Also protected by the

13   First Amendment is the right to pursue civil rights litigation in federal court without retaliation. Silva

14   v. Di Vittorio, 658 F.3d 1090, 1104 (9th Cir. 2011). “Within the prison [pretrial] context, a viable

15   claim of First Amendment retaliation entails five basic elements: (1) An assertion that a state actor

16   took some adverse action against an inmate (2) because of (3) that prisoner’s protected conduct, and

17   that such action (4) chilled the inmate’s exercise of his First Amendment rights, and (5) the action did

18   not reasonably advance a legitimate correctional goal.” Rhodes v. Robinson, 408 F.3d 559, 567-68

19   (9th Cir. 2005). Minor acts such as “bad mouthing” and verbal threats usually cannot reasonably be

20   expected to deter protected speech and therefore do not violate a plaintiff’s First Amendment rights.

21   See Coszalter v. City of Salem, 320 F.3d 968, 975-76 (9th Cir. 2003).

22           Plaintiff’s allegations that he was beat up and harassed for requesting a grievance is

23   insufficient to give rise to a cognizable claim for retaliation. As with Plaintiff’s prior complaint,

24   Plaintiff has failed to provide any factual allegations to support his claim and/or identify and link the

25   jail officials who alleged retaliated against him. Accordingly, Plaintiff fails to state a cognizable claim

26   for relief.

27   ///

28   ///

                                                          3
1           B.      Cruel and Unusual Punishment

2           “[P]re-adjudication detainees retain greater liberty protections than convicted ones.” Jones v.

3    Blanas, 393 F.3d 918, 932 (9th Cir. 2004) (citations omitted). As a pretrial detainee, Plaintiff is

4    protected from conditions of confinement which amount to punishment. Bell v. Wolfish, 441 U.S.

5    520, 535-536 (1979); Simmons v. Navajo County, Ariz., 609 F.3d 1011, 1017-1018 (9th Cir. 2010). It

6    is the Due Process Clause of the Fourteenth Amendment, not the Eighth Amendment, which governs

7    pretrial detainees. Castro v. County of Log Angeles, 833 F.3d 1060, 1067-68 (9th Cir. 2016).

8           In order to state a cognizable claim, Plaintiff must plead as follows:

9           (1) The defendant made an intentional decision with respect to the conditions under which the
            plaintiff was confined; (2) those conditions put the plaintiff at substantial risk of suffering
10          serious harm; (3) the defendant did not take reasonable measures to abate that risk, even
            though a reasonable officer in the circumstances would have appreciated the high degree of
11
            risk involved—making the consequences of the defendant’s conduct obvious; and (4) by not
12          taking such measures, the defendant caused the plaintiff’s injuries.

13   Castro, 833 F.3d at 1071. With respect to the third element, the defendant’s conduct must be
14   “objectively unreasonable.” Id. (citing Kingsley v. Hendrickson, 135 S.Ct. 2466, 2473 (2015).
15          Plaintiff’s vague claim that Deputy Oliver failed to protect him by taking his shoes from
16   Plaintiff when he was placed in a rubber room knowing there was “poop” all over the room fails to
17   give rise to a cognizable constitutional violation. Plaintiff’s vague claim that he was subjected to a
18   room with feces, without more, is insufficient to give rise to a cognizable constitutional claim against
19   Deputy Oliver. Accordingly, Plaintiff fails to state a cognizable claim for relief.
20          C.      PREA
21          Section 1983 imposes liability on anyone who, under color of stat law, deprives a person ‘of
22   any rights, privileges, or immunities secured by the Constitution and laws.’” Blessing v. Freestone,
23   520 U.S. 329, 340 (1997). “In order to seek redress through § 1983, however, a plaintiff must assert
24   the violation of a federal right, not merely a violation of federal law.” Id. (emphasis in original)
25   (citing Golden State Transit Corp. v. Los Angeles, 493 U.S. 103, 106 (1989)). The PREA, 42 U.S.C.
26   §§ 15601-15609, “authorizes the reporting of incidents of rape in prison, allocation of grants, and
27   creation of a study commission,” but there is nothing in the PREA to indicate that it created a private
28   right of action, enforceable under § 1983. Porter v. Jennings, No. 1:10-cv-01811-AWI-DLB PC, 2012
                                                         4
1    WL 1434986, at *1 (E.D. Cal. Apr. 25, 2012); see also Law v. Whitson, No. 2:08-cv-0291-SPK, 2009

2    WL 5029562, at *4 (E.D. Cal. Dec. 15, 2009). Thus, since the Act itself contains no private right of

3    action, nor does it create a right enforceable under § 1983, to the extent Plaintiff’s claims that he was

4    injured by the failure to report sexual conduct is an attempt to assert claims under the PREA, which

5    fails to state a claim for relief.

6            D.      Inmate Grievance Process

7            “The Fourteenth Amendment’s Due Process Clause protects persons against deprivations of

8    life, liberty, or property; and those who seek to invoke its procedural protection must establish that one

9    of these interests is at stake.” Wilkinson v. Austin, 545 U.S. 209, 221 (2005). Plaintiff does not a

10   have protected liberty interest in the processing his appeals, and therefore, he cannot pursue a claim

11   for denial of due process with respect to the handling or resolution of his appeals. Ramirez v. Galaza,

12   334 F.3d 850, 860 (9th Cir. 2003) (citing Mann v. Adams, 855 F.2d 639, 640 (9th Cir. 1988)).

13   Therefore, allegations that jail officials denied or refused to process grievances do not state a

14   cognizable claim for a violation of Plaintiff’s due process rights.

15                                                       IV.

16                                 CONCLUSION AND RECOMMENDATION

17           For the reasons discussed herein, Plaintiff fails to state a cognizable claim for relief. Despite

18   being given the applicable legal standards and two opportunities to cure the deficiencies in the

19   complaint, Plaintiff has again failed to allege facts sufficient to state a claim upon which relief can be

20   granted. Therefore, under these circumstances granting Plaintiff further leave to amend would be

21   futile. See Reddy v. Litton Industries, Inc., 912 F.2d 291, 296 (9th Cir. 1990); Rutmann Wine Co., v.

22   E. & J. Gallo Winery, 829 F.2d 729, 738 (9th Cir. 1987).

23           Based on the foregoing, it is HEREBY RECOMMENDED that:

24           1.      The instant action be dismissed for failure to state a cognizable claim for relief;

25           2.      The Clerk of Court be directed to terminate this action.

26   ///

27   ///

28   ///

                                                          5
1             These Findings and Recommendations will be submitted to the United States District Judge

2    assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen (14) days

3    after being served with these Findings and Recommendations, Plaintiff may file written objections

4    with the Court. The document should be captioned “Objections to Magistrate Judge’s Findings and

5    Recommendations.” Plaintiff is advised that failure to file objections within the specified time may

6    result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014)

7    (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

8
9    IT IS SO ORDERED.

10   Dated:     January 3, 2019
11                                                     UNITED STATES MAGISTRATE JUDGE

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        6
